Name: 2006/146/EC: Commission Decision of 21 February 2006 on certain protection measures with regard to certain fruit bats, dogs and cats coming from Malaysia (Peninsula) and Australia (notified under document number C(2006) 417) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  Asia and Oceania;  health;  agricultural activity;  trade policy
 Date Published: 2008-12-17; 2006-02-25

 25.2.2006 EN Official Journal of the European Union L 55/44 COMMISSION DECISION of 21 February 2006 on certain protection measures with regard to certain fruit bats, dogs and cats coming from Malaysia (Peninsula) and Australia (notified under document number C(2006) 417) (Text with EEA relevance) (2006/146/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(1) thereof, Whereas: (1) Commission Decision 1999/507/EC of 26 July 1999 on certain protection measures with regard to certain fruit bats, dogs and cats coming from Malaysia (Peninsula) and Australia (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Decision should be codified. (2) The principal animal health conditions to be complied with by Member States when importing from third countries dogs, cats and other animals susceptible to rabies are laid down in Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (4). However the veterinary certification is not yet harmonised. (3) Fatal cases of Hendra disease and Nipah disease in human beings have been declared respectively in Australia and in Malaysia. (4) Fruit bats of the genus Pteropus are considered the natural host of Hendra disease virus and incriminated in being the virus reservoir for Nipah disease. However these mammals do not show clinical signs of disease and may harbour the virus in the presence of neutralising antibodies. (5) Fruit bats are occasionally imported from third countries. Pending Community animal health conditions for imports from third countries of fruit bats, it appears necessary to introduce certain protection measures with regard to Hendra and Nipah diseases. (6) Hendra disease may be transmitted by cats, and dogs and cats contract Nipah disease. The exposure to the respective viruses stimulates seroconversion in diseased and reconvalescent animals, which can be detected by laboratory testing. (7) The presence of this zoonotic disease in the above countries is liable to constitute a danger for persons and susceptible animals in the Community. (8) It is necessary to adopt protection measures at Community level with regard to imports of fruit bats, dogs and cats from Malaysia (Peninsula) and Australia. (9) However, Hendra disease, being a notifiable disease in accordance with Australian law, has not been reported in Australia since 1999. Therefore, no special laboratory tests should be required for cats imported from Australia. (10) For the sake of clarity provisions should be made allowing the transit of dogs and cats through international airports in Malaysia. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Imports of fruit bats of the genus Pteropus from Malaysia (Peninsula) and Australia are prohibited. 2. By way of derogation from paragraph 1 and without prejudice to the provisions of Directive 92/65/EEC, fruit bats of the genus Pteropus may be imported under the following conditions: (a) the animals originate from captive colonies, (b) the animals have been isolated in quarantine premises for at least 60 days, (c) the animals have been subjected with negative results to a serum neutralisation or approved ELISA test for antibody against Hendra and Nipah disease viruses, carried out in a laboratory approved for these tests by the competent authorities on samples of blood taken on two occasions with an interval of 21 to 30 days, the second sample to be taken within 10 days of export. Article 2 1. Imports of dogs and cats from Malaysia (Peninsula) are prohibited. 2. By way of derogation from paragraph 1 dogs and cats may be imported under the following conditions: (a) the animals have had no contact with pigs during at least the past 60 days prior to export, (b) the animals have not been resident on holdings where during the past 60 days cases of Nipah disease have been confirmed, (c) the animals have been subjected with negative result to an IgG capture ELISA test carried out in a laboratory approved for testing for antibody against the Nipah disease viruses by the competent veterinary authorities on a sample of blood taken within 10 days of export. 3. The prohibition referred to in paragraph 1 shall not apply to dogs and cats in transit, provided they remain within the perimeter of an international airport. Article 3 1. Imports of cats from Australia are prohibited. 2. By way of derogation from paragraph 1, cats may be imported under the condition that the animals have not been resident on holdings where during the past 60 days cases of Hendra disease have been confirmed. 3. The prohibition referred to in paragraph 1 shall not apply to cats in transit, provided they remain within the perimeter of an international airport. Article 4 Decision 1999/507/EC is repealed. References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in Annex II. Article 5 This Decision is addressed to the Member States. Done at Brussels, 21 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 194, 27.7.1999, p. 66. Decision as last amended by Decision 2000/708/EC (OJ L 289, 16.11.2000, p. 41). (3) See Annex 1. (4) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Directive 2004/68/EC (OJ L 139, 30.4.2004, p. 320, corrected by OJ L 226, 25.6.2004, p. 128). ANNEX I Repealed Decision with its successive amendments Commission Decision 1999/507/EC (OJ L 194, 27.7.1999, p. 66)  Commission Decision 1999/643/EC (OJ L 255, 30.9.1999, p. 38)  Commission Decision 2000/6/EC (OJ L 3, 6.1.2000, p. 29)  Commission Decision 2000/708/EC (OJ L 289, 16.11.2000, p. 41) ANNEX II Correlation table Decision 1999/507/EC This Decision Article 1(1) Article 1(1) Article 1(2), introductory words Article 1(2), introductory words Article 1(2), first indent Article 1(2)(a) Article 1(2), second indent Article 1(2)(b) Article 1(2), third indent Article 1(2)(c) Article 2(1) Article 2(1) Article 2(2), introductory words Article 2(2), introductory words Article 2(2), first indent Article 2(2)(a) Article 2(2), second indent Article 2(2)(b) Article 2(2), third indent Article 2(2)(c) Article 2(3) Article 2(3) Article 3 Article 3 Article 4   Article 4 Article 5 Article 5  Annex I  Annex II